Name: Council Regulation (EEC) No 1958/81 of 13 July 1981 amending Regulation (EEC) No 3497/80 laying down the arrangements applicable to trade with the Republic of Cyprus beyond 31 December 1980
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15. 7 . 81 No L 192/5Official Journal of the European Communities COUNCIL REGULATION (EEC) No 1958/81 of 13 July 1981 amending Regulation (EEC) No 3497/80 laying down the arrangements appli ­ cable to trade with the Republic of Cyprus beyond 31 December 1980 THE COUNCIL OF THE EUROPEAN COMMUNITIES, necessary to amend the aforementioned Regulation with a view to extending until 31 July 1981 the period of application of the provisions of this Regula ­ tion which take account of the accession of the Hellenic Republic, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 3497/80 ( J ) lays down inter alia pending the entry into force of the Protocol to the Agreement establishing an Association between the European Economic Community and the Repu ­ blic of Cyprus, consequent upon the accession of the Hellenic Republic to the Community, provisions to take account of this accession ; whereas the period of application of these provisions, linked by the above ­ mentioned Regulation to the trade arrangements which it lays down , is limited until 30 June 1981 ; Whereas the aforementioned Protocol will only enter into force on 1 August 1981 ; whereas it is therefore The provisions set out in the Annex to Regulation (EEC) No 3497/80 shall be applicable until 31 July 1981 . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 July 1981 . For the Council The President Lord CARRINGTON (') OJ No L 367, 31 . 12 . 1980, p . 1 .